Citation Nr: 0018107	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a right patellofemoral pain disability.  

2.  Entitlement to an evaluation greater than 10 percent for 
a left patellofemoral pain disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1995 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefits sought on 
appeal were denied.  

A hearing at the RO was scheduled in May 1997, however, the 
record indicates that veteran failed to report.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the claims for evaluations greater than 10 percent for a 
right and left knee disability has been developed.

2.  The veteran's right knee disability is manifested 
primarily by slight patellofemoral pain syndrome.

3.  The veteran's left knee disability is manifested 
primarily by slight 
patellofemoral pain syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5257 (1999).


2.  The criteria for an evaluation greater than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran was awarded service connection for a bilateral 
patellofemoral pain disability in an April 1987 rating 
decision (RD), which was evaluated as 10 percent disabling.  
That initial rating was eventually reduced to a 
noncompensable evaluation (zero percent).  In February 1995, 
the veteran claimed that his disability had increased in 
severity.  His claim that an evaluation greater than zero 
percent was warranted was initially denied in an August 1995 
RD, however, a 10 percent evaluation for a bilateral knee 
disability was subsequently assigned in a June 1996 RD.  This 
claim was previously before the Board in March 1998, when it 
was remanded for additional evidentiary development.  The 
veteran was scheduled for a VA rating examination, however 
the record indicates that he failed to appear.  His 
disability was next characterized as right and left 
patellofemoral pain disabilities in an August 1999 RD, where 
separate 10 percent evaluations were assigned, effective from 
February 24, 1995.  

The veteran contends that increased evaluations for his left 
and right knee disabilities are warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that his claims must 
be denied.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran's right and left knee disorders are currently 
evaluated as 10 percent disabling, each, under Diagnostic 
Code 5257.  Diagnostic Code 5257 evaluates slight knee 
impairment productive of recurrent subluxation or lateral 
instability as 10 percent disabling; moderate knee impairment 
as 20 percent disabling; and severe knee impairment as 30 
percent disabling.  A rating greater than that currently in 
effect is also contemplated by ankylosis of the knee, under 
Diagnostic Code 5256; a dislocated semilunar cartilage 
disability, under Diagnostic Code 5258; limitation of flexion 
and extension under Diagnostic Codes 5260 and 5261, 
respectively; and for impairment of the tibia or fibula under 
Diagnostic Code 5262.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace, is evaluated as 40 
percent disabling.  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent rating when slight and a 20 percent 
rating when moderate. Diagnostic Code 5257

Private treatment records dated December 1990 show 
impressions of anterior knee pain, possible chondromalacia 
patella or maltracking syndrome, and  possible Hoff's disease 
(hypertrophy of the infrapatellar fat pad).  The examiner 
also found that a lateral McMurray's test produced pain in 
the medial aspect of the left knee that was moderate in 
extent.  

An evaluation dated January 1993 shows that the veteran was 
diagnosed with bilateral chondromalacia, and shows that there 
was approximately -3 degrees of extension of the knees, 
bilaterally.  Physical therapy records dated in January and 
February 1993 are also of record.  A physical therapy initial 
evaluation notes that the veteran had poor biomechanics of 
the patellofemoral joint, and pain in the bilateral 
patellofemoral joints, resulting in decreased tolerance to 
recreational activities.  Those records indicate that the 
veteran's pain scale was decreasing. 

The report of a May 1995 VA rating examination shows that the 
veteran was diagnosed with patellar femoral syndrome, 
bilateral knees.  The examiner found that the range of motion 
of both knees was from zero to 140 degrees.  There was no 
swelling or effusion present.  The examiner also noted that 
there was marked patellar femoral crepitus, however "the 
patellar grind testing did not elicit particular 
discomfort".  There was no medial or lateral joint line 
tenderness bilaterally.  Varus and valgus stress testing 
elicits no instability in either knee.  Anterior and 
posterior drawer testing and McMurray's and Lachman's 
likewise were negative bilaterally.  The report of a 
radiographic examination of the same date shows an impression 
of normal right and left knees.  

Private treatment records dated August 1996 show that the 
veteran reported that he had some injuries while playing 
football in junior high, and that he was presently doing 
karate when he noticed an exacerbation [of pain].  The 
assessment was bilateral patellar tendonitis.  

A record dated August 1999 reflects that the veteran's recent 
VA rating examination was canceled because he failed to 
report.  It was also noted that he failed to report in the 
August 1999 supplemental statement of the case.  

The veteran's left and right knee patellofemoral pain 
disorders are currently evaluated as 10 percent disabling 
under Diagnostic Code 5257.  The medical evidence does not 
show that a greater rating is warranted under these criteria.  
That is, the evidence does not show knee impairment 
productive of recurrent subluxation or lateral instability, 
so that a greater evaluation is warranted.  In fact, the 
report of the 1995 VA examination shows that varus and valgus 
stress testing elicited no instability in either knee, and 
that anterior and posterior drawer testing as well as 
McMurray's and Lachman's were negative bilaterally.

Similarly, the report of the radiographic examination of the 
same date shows only an impression of normal right and left 
knees, thus ratings pursuant to Diagnostic Codes 5003 or 
5010, which evaluate arthritis, are not warranted.  

Additionally, the evidence does not show ankylosis of the 
knee, so that a greater evaluation under Diagnostic Code 5256 
is warranted; a semilunar cartilage disability, so that 
greater ratings under Diagnostic Codes 5258, or 5259 are 
warranted; or that there is any impairment of the tibia or 
fibia, so that greater ratings could be assigned under 
Diagnostic Code 5262.  We note that the veteran has only been 
assessed with bilateral chondromalacia in January 1993; 
patellar femoral syndrome, bilateral knees, in May 1995; and 
bilateral patellar tendonitis in August 1996.

The evidence does show that the veteran's left knee lacked 3 
degrees of extension on examination in January 1993.  
However, we must point out that Diagnostic Code 5261 only 
provides that a noncompensable evaluation may be assigned 
where extension is limited to at least 5 degrees.  In 
addition, we also note that in May 1995, the knees were found 
to have between zero and 140 degrees of motion.  Thus 
increased evaluations for limitation of extension or flexion 
are not warranted under either Diagnostic Code 5260 or 5261.  
There is no instability or subluxation whatsoever shown, so 
an increase per Diagnostic Code 5257 is clearly not 
warranted.

Finally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") held 
that when the veteran has testified under oath to increasing 
pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).

Although records dated in 1990 show that a lateral McMurray's 
test produced pain in the medial aspect of the left knee 
which was moderate in extent, we must point out that the 
veteran subsequently attended physical therapy, the records 
of which show that his pain scale was decreasing during 
treatment.  In addition, the results of his 1995 VA rating 
examination show that the patellar grind testing did not 
elicit particular discomfort, there was no medial or lateral 
joint line tenderness bilaterally, and that there was no 
swelling or effusion present.  Thus, the evidence as a whole 
does not show that the veteran manifests any "flare-ups" 
that would show additional functional impairment as 
contemplated by DeLuca.  

Therefore, as the preponderance of the evidence is against 
the claim for increased evaluations of a right and left 
patellofemoral pain disorders, the claims must be denied.

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.



ORDER

Entitlement to an evaluation greater than 10 percent for a 
right knee disability is denied.  

Entitlement to an evaluation greater than 10 percent for a 
left knee disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

